PER CURIAM.
Upon review of this Anders appeal, we have identified two minor sentencing errors. First, the public defender’s fee and lien in the judgment are stricken and the matter remanded for the required notice and specific opportunity for the defendant to be heard before assessment. Pope v. State, 598 So.2d 309 (Fla. 2d DCA 1992); Rice v. State, 576 So.2d 434 (Fla. 2d DCA 1991); Anderson v. State, 556 So.2d 527 (Fla. 5th DCA 1990). Second, there is a discrepancy between the oral pronouncement of restitution to the victim, Margaret Little, and the written order ($9.39 vs. $99.39), which requires clarification or correction.
SENTENCE VACATED; REMANDED.
W. SHARP, PETERSON and GRIFFIN, JJ., concur.